Citation Nr: 1825698	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1. Entitlement to an effective date earlier than April 14, 2014 for service connection for a bilateral hearing loss disability.

2. Entitlement to an effective date earlier than April 14, 2014 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In its decision, the RO granted the Veteran's claims for service connected compensation for tinnitus and for a bilateral hearing loss disability and assigned April 14, 2014 as the effective date for both benefits.  The Veteran timely appealed the effective date assigned by the RO.

In November 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran also testified at a personal hearing before a Decision Review Officer (DRO) in February 2016.  Transcripts of both hearings have been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for bilateral hearing loss and tinnitus was denied in a rating decision issued in March 2013.  On March 18, 2013, the RO mailed a copy of that decision to the Veteran's address.

2. The Veteran did not appeal the denial of his claims for service connection for bilateral hearing loss and tinnitus within one year after he was notified of the March 2013 rating decision; nor did he submit new and material evidence within one year after the denial of those claims.

3. On April 14, 2014, the RO received a written statement from the Veteran, in which he requested a new VA hearing examination, which the RO appropriately treated as a request to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.
 

CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 14, 2014 for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400 (2017).

2. The criteria for an effective date earlier than April 14, 2014 for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110; 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim. The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the initial effective date assigned after the RO granted service connection for bilateral hearing loss and tinnitus.  Because his claims for service connection were granted, the claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.

The VCAA also requires VA to assist a claimant for benefits in obtaining potentially relevant evidence.  In this case, the Veteran's eligibility for an earlier effective date depends on the sequence in which VA issued certain decisions and received certain documents from the Veteran.  All of the relevant information is available in the electronic claims file.  There is no reasonable possibility that any further assistance would substantiate the appellant's eligibility for an earlier effective date.  See 38 C.F.R. § 3.159(d).


II. Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Appellate review of a rating decision is initiated by a notice of disagreement (NOD) and completed substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to file an NOD within one year from the date of notice of the decision renders a rating decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

On December 28, 2012, the RO received the Veteran's initial application for service connection for hearing loss and tinnitus.  Both claims were denied in a rating decision, dated March 14, 2013.  The decision explained that one of the reasons for the denial was that the Veteran failed to appear for a scheduled VA examination.  The claims file includes a copy of a letter from the RO to the Veteran, dated March 18, 2013, informing the Veteran of the denial of his initial.    

After issuing the March 2013 decision, the RO received no correspondence from the Veteran or from his representative until April 14, 2014.  On that date, the RO received the following written statement: "I was denied Hearing loss [sic] and tinnitus Mar 2013 for failure to report for an audio C&P. I've lived at the same address for over 30 years and did NOT receive an audio C&P exam scheduled letter.  Please reschedule the audio exam or show me a letter sent to my address with the scheduled appointment."

Treating the April 2014 statement as a request to reopen his previously denied claims, the RO arranged for a new examination, which took place in June 2014.  Based on the June 2014 examination findings, the RO issued the rating decision currently on appeal, granting service connection for both tinnitus and hearing loss and assigning April 14, 2014 (the date the RO received the written statement) as the effective date for both benefits.

The Veteran has consistently claimed that he never received notice that a VA examination had been scheduled for February 2013.  Service connection was subsequently denied in the March 2013 rating decision.  

At the videoconference hearing, he testified that he first learned of the denial of his initial claim for benefits from his representative a few months before he prepared his April 2014 written statement.  
In his RO hearing in February 2016, the decision review officer (DRO) informed the Veteran that that it was the March 2013 letter - rather than the earlier letter informing him of date and time of the examination - which was potentially more legally significant for the purposes of determining the appropriate effective date for his benefits.   The hearing transcript includes the following exchange between the DRO and the Veteran:

	Decision Review Officer:	I don't know, but there was a 
					notification sent . . .

	Veteran:			Okay.

	Decision Review Officer:	. . . with regard to our Rating Decision.  So . . .

	Veteran:			Well, I'm not denying that, but . . .

After the DRO explained that the letter informed him that he had one year to appeal the March 2013 decision, the Veteran said, "I don't remember all the letters I received or didn't receive.  The only thing I do know is, when I received one, I responded . . ."

The hearing testimony of the Veteran's wife suggests that the Veteran did receive the March 2013 letter explain the denial:  "I think when he got the denial is . . . he made the phone calls and couldn't get anybody to give him a straight answer of what he needed to do next."

In his April 2014 written statement and in his hearing testimony, the Veteran indicated that he had lived at the same address for 30 years.  The March 18, 2013 letter was mailed to the address which he identified as his residence in his December 2012 application for benefits.  The post office did not return the March 2013 letter to the RO as undeliverable.  

There is a presumption of regularity that VA personnel properly discharged their official duties by mailing a copy of the March 2013 RO decision to the Veteran.   See Dippel v. West, 12 Vet. App.466, 471 (1999).  Unless the presumption of regularity is rebutted, the Board must assume that the rating decision was "correctly addressed, stamped with the proper postage, and delivered directly by the [RO] into the custody of the . . . Postal Service" on March 18, 2013.  Davis v. Brown, 7 Vet. App. 298, 303 (1994); Woods v. Gober, 14 Vet. App. 214, 220 (2000).

As the Court has stated, when the claimant fails to rebut the presumption of regularity, "delivery is proven." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007). But other cases have examined the issue of delivery - as opposed to the issue of mailing - by reference to a separate common law presumption.

"Under the common law mailbox rule, 'if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed."  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (quoting Rosenthal v. Walker, 111 U.S. 185, 193 (1884)) (emphasis added).

The common law mailbox rule applies in this case because, as the Board has explained, the presumption of regularity establishes that a properly addressed copy of the March 2013 rating decision was placed into the post office on March 18, 2013.  See Knighten v. Shinseki, No. 12-2486, 2013 WL 2178037, at *5 (Vet. App. May 20, 2013).

As the Court explained in Knighten, "[The claimant's] argument is best characterized as an assertion that she did not receive the Board's decision.  The Court has long held that a mere assertion of nonreceipt, without more, is insufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Jones v. West, 12 Vet. App. 98, 102 (1998).  Similarly, the Court has held that when the mailbox rule is applied, the inability of an organization to locate a document or find proof of its receipt is not sufficient evidence that it was not delivered.  Rios II, 21 Vet. App. at 484 (citing Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1241 (11th Cir.2002)."

The Board finds that both the presumption of regularity and the presumption of receipt associated with the common law mailbox rule apply to this case.  Because a claimant's "assertion of nonreceipt, without more" is insufficient to rebut these presumptions, Mindenhall, 7 Vet. App. at 274, it follows that the Veteran has failed to rebut either presumption in this case.  Although the Veteran clearly denied receiving the February 2013 letter scheduling an examination, he did not directly deny receiving the March 2013 letter and the testimony of his wife actually suggests that he received the second letter.  

For these reasons, the Board finds that a copy of the letter and rating decision denying the initial claims for service connection for hearing loss and tinnitus were was delivered to the Veteran's residence in March 2013.  Because the Veteran did not file a notice of disagreement within one year after his receipt of that decision, and submitted no new evidence during that period, the denial of his initial claims became final on March 18, 2014.  
 
The Veteran argues that December 28, 2012 is the correct effective date for his disability benefits because, if he had been properly notified of the date and time of his first examination appointment, he would have attended the examination.  If he had attended the examination, the argument continues, the examiner would have discovered essentially the same information found in the June 2014 examination report, which supported the RO's July 2014 decision to grant both benefits.  

Unfortunately, the Veteran's argument is inconsistent with 38 U.S.C.A. § 5110(a).  According to the statute, the effective date of "a claim reopened after final adjudication . . . shall not be earlier than the date of receipt of the application therefor."  The Court has interpreted "the date of receipt of the application therefor" to refer to the date of the claim to reopen, rather than the date of the initial claim.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (appellant may reopen a finally denied claim through the presentation of new and material evidence, but the effective date for any award based upon that reopening must be based on the date of receipt of the claim to reopen).  

Because the unappealed March 2013 rating became final before the Veteran filed his claim to reopen, the applicable laws and regulations prohibit the assignment of an effective date prior to April 14, 2014 - the day the RO received the claim to reopen in this case.


ORDER

Entitlement to an effective date earlier than April 14, 2014 for service connection for a bilateral hearing loss disability is denied.

Entitlement to an effective date earlier than April 14, 2014 for service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


